74076: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-48496: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74076


Short Caption:ANDERSON (ARNOLD) VS. STATECourt:Supreme Court


Related Case(s):72102, 73351, 74736, 82917, 82917-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C319021Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:02/20/2019 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:02/20/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantArnold Keith AndersonLisa A. Rasmussen
							(The Law Office of Kristina Wildeveld & Associates)
						Sandra L. Stewart


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Binu G. Palal
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


09/27/2017Filing FeeAppeal Filing fee waived.  Criminal.


09/27/2017Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.17-32893




10/30/2017Order/ProceduralFiled Order.  Although the district court currently retains jurisdiction, upon the entry of the judgment of conviction, appellate jurisdiction will be vested in this court. Upon entry of the judgment of conviction, the clerk of the district court shall immediately transmit a certified copy of the judgment to the clerk of this court.17-36980




12/11/2017Order/IncomingFiled District court order. Certified copy of the Judgment of Conviction (Jury Trial) filed in District Court on December 5, 2017.17-42496




12/13/2017Notice of Appeal DocumentsFiled Copy of District Court Minutes.17-42880




12/22/2017Order/ProceduralFiled Order Setting Briefing Schedule.  Transcript Request Form due:  20 days.  Opening Brief and Appendix due:  120 days.17-44221




12/22/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/14/17.  To Court Reporter: Patti Slattery.17-44411




12/22/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/31/16. To Court Reporter: Kiara Schmidt.17-44412




12/26/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/19/17, 01/24/17, 01/31/17, 03/07/17, 03/16/17, 03/23/17, 04/13/17, 05/04/17, 05/25/17, 06/13/17, 07/25/17, 08/22/17, 08/29/17, 08/30/17, 08/31/17, 09/01/17, 10/24/17, 10/31/17, 11/30/17, 12/07/17.  To Court Reporter: Kristine Santi17-44416




12/26/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/01/16, 12/06/16, 12/13/16, 12/22/16. To Court Reporter:  Kristine Cornelius.17-44417




12/26/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/07/16, 09/13/16, 09/21/16, 10/05/16, 10/12/16. To Court Reporter: Robert Cangemi.17-44418




12/26/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-44470




01/10/2018Order/ProceduralFiled Order Administratively Closing Appeal and Transferring Documents.  We direct the clerk of this court to administratively close Docket No. 74736 and transfer to Docket No. 74076 all documents filed or received in Docket No. 74736.  Nos.  74076/74736.18-01309




01/10/2018Notice of Appeal DocumentsFiled Notice of Appeal.  (TRANSFERRED FROM DOCKET NO. 74736 PER ORDER 1/10/18).18-01313




02/09/2018Notice/IncomingFiled Appellant's Notice Of Non-Preparation Of Transcripts.18-05515




02/13/2018Order/ProceduralFiled Order Regarding Transcripts and Denying Motion for Extension of Time. Kristine Santi's Court Reporter Certificate due: 20 days. Although the notice filed by appellant does not comply with the requirements for a motion for an extension of time, we elect to construe the notice as such. The motion id denied at this time. Appellant may renew the motion as the deadline for filing the opening brief and appendix approaches, if deemed necessary.18-05810




02/13/2018TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 10/31/16.18-05955




02/16/2018MotionFiled Court Recorder Kristine Santi's Affidavit & Motion for Extension for Transcripts.18-06561




02/16/2018TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 8/28/17, 8/29/17, 8/30/17, 9/1/17, 8/31/17.18-06574




02/16/2018TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 12/1/16, 12/6/16, 12/13/16, 12/22/16, 1/19/17, 1/24/17, 1/31/17, 3/7/17, 3/16/17, 3/23/17, 4/13/17, 5/4/17, 5/25/17, 6/13/17, 7/25/17, 8/22/17, 10/24/17, 10/31/17, 11/30/17, 12/7/17, 11/14/17.18-06575




02/27/2018Order/ProceduralFiled Order.  Court recorder Kristine Santi has filed a motion for an extension of time to file the certificate required by NRAP 9(c)(2).  The certificates were inadvertently filed on February 16, 2018.  Accordingly, we take no action on the motion.18-07669




04/23/2018BriefFiled Appellant's Opening Brief.18-15435




04/23/2018AppendixFiled Appellant's Appendix Volumes 1-8.18-15438




05/23/2018MotionFiled Respondent's Motion to Transmit Presentence Investigation Report.18-19759




05/23/2018BriefFiled Respondent's Answering Brief. (PORTIONS STRICKEN PER 06/21/18 ORDER).18-23744




05/24/2018MotionFiled Appellant's Opposition To Motion To Transmit Presentence Investigation Report.18-20022




06/21/2018Order/ProceduralFiled Order Denying Motion to Transmit Presentence Investigation Report and Striking Answering Brief. Respondent has filed a motion to transmit the presentence investigation report. Respondent does not demonstrate that this court's review of the PSI is necessary. Because we deny the motion to transmit the PSI, we also strike the portion of the answering brief that relies on that document. The clerk of this court shall strike the portion of the answering brief beginning on page 4 with the words "The facts relevant" and ending on page 5 with the phrase "November 7, 2017, at 6."18-23741




06/21/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: July 6, 2018.18-23811




07/02/2018BriefFiled Appellant's Reply Brief.18-24941




07/02/2018Case Status UpdateBriefing Completed/To Screening.


01/04/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, February 20, 2019, at 10:30 a.m. for 30 minutes in Las Vegas. (SC)19-00593




01/14/2019Notice/IncomingFiled Notice of Association of Counsel for Oral Argument  (Lisa A. Rasmussen for Appellant). (SC)19-02032




02/06/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-05717




02/20/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel JH/LS/AS. (SC)


09/05/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Silver.  Author: Stiglich, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 37. SNP19-JH/LS/AS (SC) (OPINION WITHDRAWN PER 10/31/19 ORDER).19-37064




09/09/2019Post-Judgment PetitionFiled Appellant's Petition For Rehearing/Request For En Banc Consideration. (SC)19-37644




10/31/2019Order/ProceduralFiled Order Withdrawing Opinion. On September 5, 2019, an authored opinion by Justice Stiglich was filed in this case, with Justices Hardesty and Silver concurring.  Justice Silver's separately written concurrence inadvertently did not get filed with the opinion, however.  Accordingly, we direct the clerk of this court to withdraw the prior opinion from publication.  A substitute opinion will be issued in its place. (SC).19-44843




11/27/2019Opinion/DispositionalFiled Authored Opinion.  "Affirmed."  Before Hardesty, Stiglich and Silver, JJ.  Author:  Stiglich, J. Majority:  Hardesty/Stiglich.  Silver, J., concurring.  135 Nev. Adv. Opn. No. 56.  (SC)19-48496




12/15/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing/Request for Petition for En Banc Reconsideration (from 11-27-19 opinion).  (SC)19-50727




01/20/2020Notice/IncomingFiled Lisa Rasmussen, Esq.'s Notice of Attorney Change of Firm, Address, Phone and Email Addresses.  (SC)20-02655




02/12/2020Notice/IncomingFiled Notice Of Change Of Attorney Address And Phone (Sandra Stewart).  (SC)20-05931




02/18/2020Post-Judgment OrderFiled Order Denying Rehearing. "We deny rehearing." NRAP 40(c). However, we direct the clerk of this court to delete "Anderson's" on line 1 of page 2 of the concurring opinion and replace it with "victim's."  The corrected sentence shall read as follows: "Nevertheless, because overwhelming evidence of guilt was adduced at trial, including the victim's and victim's girlfriend's testimony that Anderson was the shooter, the error was harmless." (SC).20-06450




03/16/2020RemittiturIssued Remittitur. (SC)20-10081




03/16/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/22/2020RemittiturFiled Remittitur. Received by District Court Clerk on March 26, 2020. (SC)20-10081





Combined Case View